DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 12/397,225, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the ‘225 application does not support the “video content source having a plurality of video data files for delivery to the UE,” "a plurality of wireless access point .

The disclosure of the prior-filed application, Application No. 12/616,958, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the ‘958 application does not support the “video content source having a plurality of video data files for delivery to the UE,” "a plurality of wireless access point (APs) arranged throughout a first venue,” and “an authentication server…permit the authenticated UE to receive the selected video data file from the video source” limitations of claim 1 and the corresponding limitations of the remaining independent claims.

The disclosure of the prior-filed application, Application No. 12/958,296, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the ‘296 application does not support the “video content source having a plurality of video data files for delivery to the UE,” "a plurality of wireless access point (APs) arranged throughout a first venue,” and “an authentication server…permit the authenticated UE to receive the selected video data file from the video source” 

The disclosure of the prior-filed application, Application No. 13/093,998, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the ‘998 application does not support the “video content source having a plurality of video data files for delivery to the UE,” "a plurality of wireless access point (APs) arranged throughout a first venue,” and “an authentication server…permit the authenticated UE to receive the selected video data file from the video source” limitations of claim 1 and the corresponding limitations of the remaining independent claims.

The disclosure of the prior-filed application, Application No. 13/363,943, provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application.  
Therefore, the instant application claims shall be examined based on an effective filing date of 01 February 2012.

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.
response to applicant’s arguments that the given references do not teach “the WiFi transceiver…the automatic searching,” page 13, lines 18-21 and similar arguments, the examiner respectfully disagrees.
Koga teaches a system that includes a plurality of access points, a wireless LAN terminal, and a RADIUS server.  The terminal generates and sends an authentication request to an access point in response to receiving a beacon signal from the access point.  The access point then sends the request to a server for authentication.  The terminal may then be authenticated for other access points on the network (Para. 29-31, 53-56).  The authentication process does not require any type of user interaction.
Combining the references brings about a system wherein the WiFi transceiver is configured to automatically search for a first of the plurality of APs in the first venue transmitting the predetermined beacon without any user activation of the automatic searching.  Therefore, the aforementioned limitation is taught by the combination of the given references.

In response to applicant’s arguments that the given references do not teach “the authentication request automatically generated and transmitted from the WiFi 
Fuccello teaches a system wherein a user may be presented with various services while located near a venue.  The user terminal transmits an authentication request to an access node and an authentication server.  The server authenticates the terminal using a token associated with the terminal, i.e. verifying the identity of the UE (Para. 80, 81).  The terminal may then be permitted to receive and display content.
Fuccello further teaches the system may utilize IEEE 802.11b or Bluetooth, i.e. short-range network protocols (Para. 91).
Coulter teaches a system wherein content may be provided to a user's mobile device in response to the device being authenticated.  The mobile device may be a mobile phone that includes a mobile telecommunications channel, e.g. UMTS, GSM, or LTE, and a data channel, e.g. WiFi or NFC (Para. 43, 62).  An authentication request is automatically sent from the mobile device to a Point of Request system in a passive manner and includes an identifier associated with the mobile device (Para. 41-43).  The Point of Request system sends the request to an intermediary service where the mobile device is authenticated (Para. 60, 93).  Content is automatically sent from a service provider to the mobile device upon authentication (Para. 73, 78).  The whole process may be accomplished automatically and without any type of user interaction or communication from the cellular transceiver.
Koga teaches a system that includes a plurality of access points, a wireless LAN terminal, and a RADIUS server.  The terminal generates and sends an authentication request to an access point in response to receiving a beacon signal from the access 
Combining the references brings about a system wherein the authentication request is automatically generated and transmitted from the WiFi transceiver in the UE.  Therefore, the aforementioned limitation is taught by the combination of the given references.

In response to applicant’s arguments regarding the combination of the Fuccello and Coulter references, page 13, line 27-page 14, line 8, the examiner respectfully disagrees.
MPEP 2143.01 (IV)—“A statement that modifications of the prior art to meet the claimed invention would have been "‘well within the ordinary skill of the art at the time the claimed invention was made’" because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).”


MPEP 2143.01 (V)—“If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) (Claimed device was a blood filter assembly for use during medical procedures wherein both the inlet and outlet for the blood were located at the bottom end of the filter assembly, and wherein a gas vent was present at the top of the filter assembly. The prior art reference taught a liquid strainer for removing dirt and water from gasoline and other light oils wherein the inlet and outlet were at the top of the device, and wherein a pet-cock (stopcock) was located at the bottom of the device for periodically removing the collected dirt and water. The reference further taught that the separation is assisted by gravity. The Board concluded the claims were prima facie obvious, reasoning that it would have been obvious to turn the reference device upside down. The court reversed, finding that if the prior art device were turned upside down it would be inoperable for its intended purpose because the gasoline to be filtered would be trapped at the top, the water and heavier oils sought to be separated would flow out of the outlet instead of the purified gasoline, and the screen would become clogged.). But see In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016) (The patent claims were directed to a method of enzymatic hydrolysis of soy fiber to reduce water holding capacity, requiring reacting the soy fiber and enzyme in water for about 60-120 minutes. The claims were rejected over two prior art references, wherein the primary reference taught using a longer reaction time of 5 to 72 hours and the secondary taught using a reaction time of 100 to 240 minutes, preferably 120 minutes. The applicant argued that modifying the primary reference in the manner suggested by the secondary reference would forego the benefits taught by the primary reference, thereby teaching away from the combination. The court held that both prior art references ‘suggest[ed] that hydrolysis time may be adjusted to achieve different fiber properties. Nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process or a dietary fiber product with undesirable properties.’ (emphasis added).”
In this case, nothing in either the Fuccello reference or the Coulter reference teaches that the proposed modification would have resulted in an inoperable process.  Therefore, the combination is valid.


The “short-range transceiver” limitations the specification of the instant application refers to a short-range network as a WiFi or IEEE 802.11 network (Page 9).  Coulter refers to WiFi as a long-range network and NFC and Bluetooth as short-range networks.  Therefore, the WiFi network of Coulter would be considered a short-range network by the specification of the instant application.

In response to applicant's argument that Fuccello, Coulter, and Black are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Applicant states “Black is also classified in completely different U.S. and International classifications with no overlap between Fuccello, Coulter, or Black,” on page 16, lines 13-15 and similar arguments regarding Fuccello and Coulter on page 13, lines 27-18.
In this case, each reference involves communication via WiFi or another wireless network and authentication in order to receive a service.  Furthermore, none of the references discredit or discourage the combination of the references.  Therefore, the combinations of the references are valid.

In response to applicant’s arguments that the given references do not teach “an initial registration,” page 17, line 9 and similar arguments, the examiner respectfully disagrees.
Black teaches a system wherein a user may register a user device to access a network.  The user device sends its MAC address to a switch, i.e. a wireless access point, the switch forwards the address to a RADIUS server, i.e. an authentication server, and if the address is not authorized, user information and the MAC address are sent to a registration server for device registration (Figs. 1, 3; Para. 41-47).
Combining the references brings about a system wherein upon determining that the UE is not registered, the registration server initiating an initial registration for the UE, the initial registration comprising user identification information and a device identification code that uniquely identifies the UE.  Therefore, the aforementioned limitations are taught by the combination of the cited references.

Claim Interpretation
The following is the examiner’s interpretations and suggestions for portions of the claims:
It should be noted that regarding the “video content source automatically selecting one of the plurality of video data files” limitation of claim 1 and similar limitations in the remaining independent claims, it is unclear as to how the source selects the video data file.  For example, the source could select the video data file in 

It should be further noted that regarding the “device identification code” limitations of the claims, it is unclear as to whether the device identification code is used for the authentication process, e.g. in the verifying an identity of the UE process.  

It should be further noted that it is also not clear as to how the authentication server and the registration server perform the authentication process.  For example, the claims do not indicate how the UE identity is verified.

It should be noted that the “determine if the UE requesting authentication is registered or unregistered, and, upon determination that the UE is registered…” and “upon determination that the UE requesting authentication is not registered…” limitations of claim 24 and 26 are contingent limitations.  For example, if the UE is already registered, the initial registration procedure will not be performed.  Therefore, the limitations regarding the initial registration procedure are not required to be examined.  If applicant wishes the initial registration procedure limitations to be required to be examined, then the claims are required to be amended to clearly state that the UE is not registered.
See MPEP 2111.04 (II)—“ The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” (emphasis added).
However, the limitations have been rejected based on the Black reference.
Black teaches a system wherein a user may register a user device to access a network.  The user device sends its MAC address to a switch, i.e. a wireless access point, the switch forwards the address to a RADIUS server, i.e. an authentication server, and if the address is not authorized, user information and the MAC address are sent to a registration server, i.e. an SNAC registration server, for device registration (Figs. 1, 3; Para. 41-47).



Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 2—“the the first AP,” should be amended to state --the first AP-- in order to remove the extra word.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 11—“information that uniquely identifies the UE” it is unclear as to whether the “information” is the same as the “information that uniquely identifies the UE” in claim 1.  In order to further prosecution, the examiner shall construe the information to be the same.

Regarding claim 4, line 14—“an authentication server” it is unclear as to whether the server is the same as the “authentication server” in claim 1.  In order to further prosecution, the examiner shall construe the servers to be the same.

Regarding claim 4, line 16—“an identity of the UE” it is unclear as to whether the identity is the same as the “identity of the UE” in claim 1.  In order to further prosecution, the examiner shall construe the identities to be the same.

Claim 17 includes similarly limitations and is similarly analyzed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 13, 17, 23, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuccello et al. (US 2002/0019985) in view of Coulter et al. (US 2013/0007849) and further in view of Koga (US 2010/0229216).
Regarding claim 1, Fuccello teaches a system for communication with a user equipment (UE) wireless communication device, i.e. a data terminal (Fig. 12, el. 10), having a WiFi short-range transceiver for communicating with other than a cellular network, e.g. an 802.11b wireless network or Bluetooth (Para. 91), the system comprising: 
a video content source having a plurality of video data files for delivery to the UE, e.g. a movies database (Fig. 12, el. 176; Para. 77); 
a plurality of wireless access points (APs) arranged throughout a first venue, e.g. wireless access nodes are distributed throughout a venue (Fig. 12, el. 150-156; Para. 76); 
the WiFi transceiver being configured to transmit an authentication request without any user activation of the authentication request, e.g. the terminal transmits an authentication request to an access node (Para. 80); 
a first AP within the first venue configured to receive the authentication request transmitted from the WiFi transceiver in the UE, e.g. the terminal transmits an authentication request to an access node (Para. 80); and 
an authentication server, i.e. an authentication server (Fig 12, el. 168), communicatively coupled to the plurality of APs in the first venue and configured to receive the authentication request and, in response to the authentication request, to verify an identity of the UE, and, upon verification e.g. the authentication server validates the authentication request and the user is presented with a list of choices; wherein the device may be registered with a unique MIN, EIN, or SSD (Para. 80, 82, 86, 90).
Fuccello does not clearly teach the user equipment (UE) wireless communication device having a cellular transceiver for communication with a cellular network; a plurality of wireless access points transmitting a predetermined beacon signal; the WiFi transceiver being configured to automatically transmit an authentication request without any user activation of the authentication request;  the WiFi transceiver being configured to automatically search for a first of the plurality of APs in the first venue transmitting the predetermined beacon without any user activation of the automatic searching and, in response to detection of the first AP in the first venue transmitting the predetermined beacon, the WiFi transceiver being configured to automatically transmit an authentication request without any user activation of the authentication request, the authentication request including information that uniquely identifies the UE; the authentication server to verify an identity of the UE based on the information included in the authentication request; and the video content source automatically selecting one of the plurality of video data files and providing the selected video data file to the short-range transceiver in the authenticated UE in the absence of any user request for the selected video data file. 
i.e. a mobile device (Fig. 2A-2C, el. 206), having a cellular transceiver for communication with a cellular network and a WiFi short-range transceiver for communicating with other than a cellular network, e.g. the mobile phone may communicate via mobile telecommunications and a data network such as LTE and WiFi networks, respectively (Para. 62), the system comprising:
a video content source, i.e. a service provider (Fig. 2A-2C, el. 208), having a plurality of video data files for delivery to the UE, e.g. the service provider provides the video content to the intermediary service for forwarding to the user or the service provider may send the video content directly to the user (Para. 33, 63, 79, 133);
the WiFi transceiver being configured to automatically transmit an authentication request without any user activation of the authentication request, the authentication request including information that uniquely identifies the UE, e.g. an identifier is passively provided to the Point of Request (POR) via a wireless signal in a request; unique identifying information is included in a consumer’s identifier (Para. 28, 29, 41-43, 87); authenticating the mobile device using hardware identifiers (Para. 93);
a first AP within the first venue, i.e. a Point of Request (POR) (Fig. 2A-2C, el. 210), configured to receive the authentication request transmitted from the WiFi transceiver in the UE, e.g. an identifier is passively provided to the POR via a wireless signal; receiving unique identifying information from a consumer’s identifier (Para. 28, 29, 41-43, 87);
an authentication server, i.e. an intermediary service (Fig. 2A-2C, el. 204), communicatively coupled to the AP in the first venue and configured to receive the authentication request and, in response to the authentication request, to verify an identity of the UE based on the information included in the authentication request, and, upon verification of the identity such that the UE is authenticated, permit the authenticated UE to receive the selected video data file from the video source, e.g. the intermediary service authenticates the mobile device and permits content to be sent to the mobile device; authenticating the mobile device using hardware identifiers (Para. 60, 73, 76, 78, 93); linking the identifying information to consumer-specific account information (Para. 89, 139); and
the video content source automatically selecting one of the plurality of video data files and providing the selected video data file to the short-range transceiver in the authenticated UE in the absence of any user request for the selected video data file, e.g. the service provider selects and sends the content to the mobile device in response to authentication (Para. 33, 60, 73, 76, 78, 93); an identifier is passively provided to the POR via a wireless signal; the POR may automatically initiate a request in response to detecting the consumer identifier in a particular area (Para. 28, 29, 41-43, 87).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello to include the 
Fuccello in view of Coulter does not clearly teach a plurality of wireless access points transmitting a predetermined beacon signal; and the WiFi transceiver being configured to automatically search for a first of the plurality of APs in the first venue transmitting the predetermined beacon without any user activation of the automatic searching and, in response to detection of the first AP in the first venue transmitting the predetermined beacon, the WiFi transceiver 
Koga teaches a plurality of wireless access points (APs), (Fig. 2), arranged throughout a first venue and transmitting a predetermined beacon signal, e.g. transmitting beacon signals from the access points (Para. 29, 30);
a WiFi transceiver being configured to automatically search for a first of the plurality of APs in the first venue transmitting the predetermined beacon without any user activation of the automatic searching and, in response to detection of the first AP in the first venue transmitting the predetermined beacon, the WiFi transceiver being configured to automatically transmit an authentication request without any user activation of the authentication request, the authentication request including information that uniquely identifies the UE, e.g. sending an authentication request to an access point in response to receiving a beacon from the access point (Para. 29-31, 53-56); identifying information (MAC address) is contained in the authentication request (Para. 55);
the first AP within the first venue configured to receive the authentication request transmitted from the WiFi transceiver in the UE, e.g. Access Point A receives the authentication request (Para. 29-31, 53-56);
an authentication server, i.e. a RADIUS server (Fig. 2, el. 8), communicatively coupled to the AP in the first venue and configured to receive the authentication request and, in response to the authentication request, to verify an identity of the UE based on the information included in the authentication request, and, upon verification of the identity such that the UE is e.g. receiving the authentication request from Access Point A and verifying the MAC address of the wireless terminal (Para. 29-31, 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter to include a plurality of wireless access points transmitting a predetermined beacon signal; and the WiFi transceiver being configured to automatically search for a first of the plurality of APs in the first venue transmitting the predetermined beacon without any user activation of the automatic searching and, in response to detection of the first AP in the first venue transmitting the predetermined beacon, the WiFi transceiver being configured to automatically transmit an authentication request without any user activation of the authentication request, using the known method of sending an authentication request to an access point in response to receiving a beacon from the access point and forwarding the request to a server for authentication, wherein the mobile device may communicate with a cellular network and other wireless networks, as taught by Koga, in combination with the wireless video distribution system of Fuccello in view of Coulter, for the purpose of reducing the complexity of the authentication system for the user.  Further benefits of the combination would be expanding the area in which access point authentication would be performed and speeding-up post-roaming communications (Koga-Para. 4-5). 

e.g. wireless access nodes are distributed throughout a venue, wherein the venue may be a mall, hotel, airport, sports arena, trade show, library, office, or a corporate lobby (Fuccello-Fig. 12, el. 150-156; Para. 76); the system includes multiple PORs (Coulter-Para. 59); the POR may be located in a retail establishment or a music venue (Para. 25, 29);
at a second time, subsequent to the first time, the WiFi transceiver being configured to automatically search for a first of the plurality of APs in the second venue transmitting the predetermined beacon without any user activation of the automatic searching and, in response to detection of the first AP in the second venue transmitting the predetermined beacon, the WiFi transceiver being configured to automatically transmit an authentication request without any user activation of the authentication request, the authentication request including information that uniquely identifies the UE, e.g. the terminal transmits an authentication request to an access node (Fuccello-Para. 80) an identifier is passively provided to the Point of Request (POR) via a wireless signal in a request; unique identifying information is included in a consumer’s identifier (Coulter-Para. 28, 29, 41-43, 87); authenticating the mobile device using hardware identifiers (Coulter-Para. 93) transmitting beacon signals from the access points (Koga-Para. 29, 30); sending an authentication request to an access point in response to receiving a beacon from the access point (Koga-Para. 29-31, 53-56); identifying information (MAC address) is contained in the authentication request (Koga-Para. 55); 
the first AP within the second venue configured to receive the authentication request transmitted from the WiFi transceiver in the UE, e.g. the terminal transmits an authentication request to an access node (Fuccello-Para. 80); an identifier is passively provided to the POR via a wireless signal (Coulter-Para. 28, 29, 41-43, 87); generating and sending an authentication request to an access point in response to receiving a beacon from the access point (Koga-Para. 29-31, 53-56); 
an authentication server communicatively coupled to the plurality of APs in the second venue and configured to receive the authentication request and, in response to the authentication request, to verify an identity of the UE based on the information included in the authentication request, and, upon verification of the identity such that the UE is authenticated, permit the authenticated UE to receive the selected video data file from the video source, e.g. the authentication server validates the authentication request and the user is presented with a list of choices; wherein the device may be registered with a unique MIN, EIN, or SSD (Fuccello-Para. 80, 82, 86, 90); the intermediary service authenticates the mobile device and permits content to be sent to the mobile device; authenticating the mobile device using hardware identifiers (Coulter-Para. 60, 73, 76, 78, 93); linking the identifying information to consumer-specific account information (Coulter-Para. 89, 139); the intermediary service authenticates the mobile device and permits content to be sent to the mobile device (Coulter-Para. 60, 73, 76, 78, 93); receiving the authentication request from Access Point A and verifying the MAC address of the wireless terminal (Koga-Para. 29-31, 53-56).

Regarding claim 5, Fuccello in view of Coulter in view of Koga teaches wherein the authentication request received by the the first AP within the first venue from the UE comprises a device identification code, e.g. the identifier is passively provided to the POR (Coulter-Para. 28, 29, 41-43, 87); identifying information (MAC address) is contained in the authentication request (Koga-Para. 55).

Regarding claim 6, Fuccello in view of Coulter in view of Koga teaches wherein the authentication request from the UE is part of an initial registration (Coulter-Para. 156-159).

Regarding claim 7, Fuccello in view of Coulter in view of Koga teaches wherein the video content source comprises multimedia data with video and audio data, e.g. movies database (Fuccello-Fig. 12, el. 176; Para. 77).

Regarding claim 13, Fuccello teaches a method for video data distribution of a selected one of a plurality of video data files in a wireless communication network to a user equipment (UE) wireless communication device, i.e. a data terminal (Fig. 12, el. 10), having a short-range transceiver for communicating with e.g. an 802.11b wireless network or Bluetooth (Para. 91); e.g. a movies database (Fig. 12, el. 176; Para. 77), the method comprising: 
distributing a plurality of wireless access points (APs) arranged throughout a first venue, e.g. wireless access nodes are distributed throughout a venue (Fig. 12, el. 150-156; Para. 76); 
the short-range transceiver transmitting the authentication request to the first of the plurality of APs in the first venue, e.g. the terminal transmits an authentication request to an access node (Para. 80);
receiving the authentication request, from the short-range transceiver in the UE at the first of the plurality of APs in the first venue, e.g. the terminal transmits an authentication request to an access node (Para. 80); 
forwarding the authentication request from the first of the plurality of APs in the first venue to an authentication server, e.g. the access node transmits the authentication request to an authentication server that is connected to all the nodes (Para. 80); and 
in response to the authentication request, the authentication server, i.e. an authentication server (Fig 12, el. 168), verifying an identity of the UE, e.g. the authentication server validates the authentication request and the user is presented with a list of choices; wherein the device may be registered with a unique MIN, EIN, or SSD (Para. 80, 82, 86, 90);
upon verification of the identity of the UE identity, permitting the authenticated UE to receive video data from any of the plurality of APs, e.g. the authentication server validates the authentication request and the user is presented with a list of choices (Para. 80, 82, 86, 90); and
selecting one of the plurality of video data files, e.g. presenting the user with a list of choices and selecting a choice (Para. 82).
Fuccello does not clearly teach the user equipment (UE) wireless communication device having a cellular transceiver for communication with a cellular network; 
the plurality of wireless access points (APs) transmitting a predetermined beacon signal from each of the plurality of APs; 
at a first time, the short-range transceiver automatically searching for the predetermined beacon signal from a first of the plurality of APs in the first venue without any user activation of the searching; 
in response to detecting the predetermined beacon signal from the first AP, the UE automatically generating an authentication request without any user activation of the authentication request, the authentication request including information that uniquely identifies the UE; 
the short-range transceiver automatically transmitting the authentication request to the first of the plurality of APs in the first venue; 
in response to the authentication request, the authentication server verifying an identity of the UE based on the information included in the authentication request; and 
automatically transmitting the selected one of the plurality of video data files, from at least one of the plurality of APs in the first venue, to the short-range 
Coulter teaches a method for video data distribution of a selected one of a plurality of video data files in a wireless communication network to a user equipment (UE) wireless communication device, i.e. a mobile device (Fig. 2A-2C, el. 206), having a cellular transceiver for communication with a cellular network and a short-range transceiver for communicating with other than a cellular network, e.g. the mobile phone may communicate via mobile telecommunications and a data network such as LTE and WiFi networks, respectively (Para. 62), the method comprising:
the UE automatically generating an authentication request without any user activation of the authentication request, the authentication request including information that uniquely identifies the UE, e.g. an identifier is passively provided to the Point of Request (POR) via a wireless signal in a request; unique identifying information is included in a consumer’s identifier (Para. 28, 29, 41-43, 87); authenticating the mobile device using hardware identifiers (Para. 93);
receiving the authentication request, from the short-range transceiver in the UE at the first AP in the first venue, i.e. a Point of Request (POR) (Fig. 2A-2C, el. 210), e.g. an identifier is passively provided to the POR via a wireless signal (Para. 28, 29, 41-43, 87);
forwarding the authentication request from the first of the plurality of APs in the first venue to an authentication server, i.e. an intermediary service (Fig. 2A-2C, el. 204), e.g. receiving the request at the intermediary service from the POR (Para. 59, 60); 
in response to the authentication request, the authentication server verifying an identity of the UE based on the information included in the authentication request, e.g. the intermediary service authenticates the mobile device and permits content to be sent to the mobile device; authenticating the mobile device using hardware identifiers (Para. 60, 73, 76, 78, 93); linking the identifying information to consumer-specific account information (Para. 89, 139), 
upon verification of the identity of the UE identity, permitting the authenticated UE to receive the video data from any of a plurality of APs, e.g. the intermediary service authenticates the mobile device and permits content to be sent to the mobile device (Para. 60, 73, 76, 78, 93); 
selecting one of the plurality of video data files, e.g. the service provider selects and sends the content to the mobile device in response to authentication (Para. 33, 60, 73, 76, 78, 93); and
automatically transmitting the selected one of the plurality of video data files, from at least one of the plurality of APs in the first venue, to the short-range transceiver in the authenticated UE in the absence of any user request for the selected one of the video data files or user selection of a category of video data files and without any communication using the cellular transceiver, e.g. the service provider sends the content to the mobile device in response to authentication (Para. 60, 73, 76, 78, 93); an identifier is passively provided to the POR via a wireless signal; the POR may automatically initiate a request in response to detecting the consumer identifier in a particular area (Para. 28, 29, 41-43, 87); using WiFi (Para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello to include the user equipment (UE) wireless communication device having a cellular transceiver for communication with a cellular network; the UE automatically generating an authentication request without any user activation of the authentication request, the authentication request including information that uniquely identifies the UE; the short-range transceiver automatically transmitting the authentication request to the first of the plurality of APs in the first venue; in response to the authentication request, the authentication server verifying an identity of the UE based on the information included in the authentication request; and automatically transmitting the selected one of the plurality of video data files, from at least one of the plurality of APs in the first venue, to the short-range transceiver in the authenticated UE in the absence of any user request for the selected one of the video data files or user selection of a category of video data files and without any communication using the cellular transceiver, using the known method of automatically sending video content to the user’s mobile device in response to automatically authenticating the mobile device without any user interaction, wherein the mobile device may communicate with a cellular network and other wireless networks, as taught by Coulter, in combination with the wireless video distribution system of Fuccello, for the purpose of reducing human 
Fuccello in view of Coulter does not clearly teach the plurality of wireless access points (APs) transmitting a predetermined beacon signal from each of the plurality of APs; at a first time, the short-range transceiver automatically searching for the predetermined beacon signal from a first of the plurality of APs in the first venue without any user activation of the searching; and in response to detecting the predetermined beacon signal from the first AP, the UE automatically generating an authentication request without any user activation of the authentication request, the authentication request including information that uniquely identifies the UE.
Koga teaches distributing a plurality of wireless access points (APs), (Fig. 2), arranged throughout a first venue and transmitting a predetermined beacon signal from each of the plurality of APs, e.g. transmitting beacon signals from the access points (Para. 29, 30);
at a first time, a short-range transceiver automatically searching for the predetermined beacon signal from a first of the plurality of APs in the first venue without any user activation of the searching; in response to detecting the predetermined beacon signal from the first AP, the UE automatically generating an authentication request without any user activation of the authentication request, the authentication request including information that uniquely identifies the UE, e.g. sending an authentication request to an access point in response to receiving a beacon from the access point (Para. 29-31, 53-56); identifying information (MAC address) is contained in the authentication request (Para. 55);
the short-range transceiver automatically transmitting the authentication request to the first of the plurality of APs in the first venue; receiving the authentication request, from the short-range transceiver in the UE, at the first of the plurality of APs in the first venue, e.g. generating and sending an authentication request to an access point in response to receiving a beacon from the access point (Para. 29-31, 53-56);
forwarding the authentication request from the first of the plurality of APs in the first venue to an authentication server, i.e. a RADIUS server (Fig. 2, el. 8), e.g. receiving the authentication request from Access Point A and verifying the MAC address of the wireless terminal (Para. 29-31, 53-56);
in response to the authentication request, the authentication server verifying an identity of the UE based on the information included in the authentication request; and, upon verification of the identity of the UE, permitting the authenticated UE to have access, e.g. receiving the authentication request from Access Point A and verifying the MAC address of the wireless terminal (Para. 29-31, 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter to include the plurality of wireless access points (APs) transmitting a predetermined beacon signal from each of the plurality of APs; at a first time, the short-range transceiver automatically searching for the predetermined beacon signal from a first of the 

Regarding claim 17, the claims is analyzed with respect to claims 4 and 13.

Regarding claim 23, Fuccello in view of Coulter in view of Koga teaches for use with a plurality of UEs, wherein:  receiving the authentication request comprises receiving an authentication request from each of the plurality of UEs at ones of the plurality of APs in the first venue with which the respective ones plurality of UEs forms a communication link therewith; in response to the (Fuccello-Para. 76-80, 82, 86, 90). 

Regarding claim 27, the claim is analyzed with respect to claim 1.  Note:  the “registration server” of claim 27 is being equated to the “authentication server” of claim 1 since both servers perform the same claimed functions.

Claims 8, 10, 11, 18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuccello in view of Coulter in view of Koga and further in view of Narasimhan et al. (US 2010/0195623).
Regarding claim 8, Fuccello in view of Coulter in view of Koga teaches all elements of claim 1.
Fuccello in view of Coulter in view of Koga does not explicitly teach wherein the video content source is a live streaming video source.
Narasimhan teaches wherein a video content source is a live streaming video source, e.g. live video streaming (Para. 19, 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include wherein the video content source is a live streaming video source, using the known method of enabling live video streaming, as taught by 

Regarding claim 10, Fuccello in view of Coulter in view of Koga teaches all elements of claim 1.
Fuccello in view of Coulter in view of Koga does not explicitly teach wherein the video content source is located within the first venue.
Narasimhan teaches wherein the video content source is located within the first venue, e.g. live video streaming (Para. 19, 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include wherein the video content source is located within the first venue, using the known method of enabling live video streaming, as taught by Narasimhan, in combination with the authentication system of Fuccello in view of Coulter in view of Koga, for the purpose of providing the user with a plurality of media choices thereby enabling the user to have a better overall experience.

Regarding claim 11, Fuccello in view of Coulter in view of Koga teaches all elements of claim 1.
Fuccello in view of Coulter in view of Koga does not explicitly teach wherein the video content source is recorded video content located within the first venue.
e.g. VOD (Para. 19, 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include wherein the video content source is recorded video content located within the first venue, using the known method of enabling streaming of stored video, as taught by Narasimhan, in combination with the authentication system of Fuccello in view of Coulter in view of Koga, for the purpose of providing the user with a plurality of media choices thereby enabling the user to have a better overall experience.

Regarding claim 18, Fuccello in view of Coulter in view of Koga teaches all elements of claim 13.
Fuccello in view of Coulter in view of Koga further teaches wherein the selected one of the plurality of video data files is provided by a video content source, e.g. movies database (Fuccello-Fig. 12, el. 176; Para. 77); a service provider (Coulter-Fig. 2A-2C, el. 208), wherein the service provider provides the video content to the intermediary service for forwarding to the user or the service provider may send the video content directly to the user (Coulter-Para. 33, 63, 79, 133). 
Fuccello in view of Coulter in view of Koga does not explicitly teach wherein the video content source is a live streaming video source.
e.g. live video streaming (Para. 19, 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include wherein the video content source is a live streaming video source, using the known method of enabling live video streaming, as taught by Narasimhan, in combination with the authentication system of Fuccello in view of Coulter in view of Koga, for the purpose of providing the user with a plurality of media choices thereby enabling the user to have a better overall experience.

Regarding claim 20, Fuccello in view of Coulter in view of Koga teaches all elements of claim 13.
Fuccello in view of Coulter in view of Koga further teaches wherein the selected one of the plurality of video data files is provided by a video content source, e.g. movies database (Fuccello-Fig. 12, el. 176; Para. 77); a service provider (Coulter-Fig. 2A-2C, el. 208), wherein the service provider provides the video content to the intermediary service for forwarding to the user or the service provider may send the video content directly to the user (Coulter-Para. 33, 63, 79, 133),
delivering the selected one of the plurality of video data files to the UE via the plurality of APs, e.g. the authentication server validates the authentication request and the user is presented with a list of choices (Coulter-Para. 80, 82, 86, 90). 

Narasimhan teaches wherein the video content source is located within the first venue, e.g. live video streaming (Para. 19, 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include wherein the video content source is located within the first venue, using the known method of enabling live video streaming, as taught by Narasimhan, in combination with the authentication system of Fuccello in view of Coulter in view of Koga, for the purpose of providing the user with a plurality of media choices thereby enabling the user to have a better overall experience.

Regarding claim 21, Fuccello in view of Coulter in view of Koga teaches all elements of claim 13.
Fuccello in view of Coulter in view of Koga does not explicitly teach wherein the video content source is recorded video content located within the first venue.
Narasimhan teaches wherein the video content source is recorded video content located within the first venue, e.g. VOD (Para. 19, 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include wherein the video content source is recorded video content located within the first venue, using the known method of enabling streaming of .

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuccello in view of Coulter in view of Koga and further in view of McKenna et al. (US 6,594,498).
Regarding claim 9, Fuccello in view of Coulter in view of Koga teaches all elements of claim 1.
Fuccello in view of Coulter in view of Koga does not explicitly teach wherein the video content source is located remote from the first venue.
McKenna teaches wherein the video content source is located remote from the first venue, e.g. a national source, regional source or local source (Col. 19, lines 32-61; Col. 25, lines 32-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include wherein the video content source is located remote from the first venue, using the known method of enabling video streaming from a national source, regional source or local source, as taught by McKenna, in combination with the authentication system of Fuccello in view of Coulter in view of Koga, for the purpose of providing the user with a plurality of media choices thereby enabling the user to have a better overall experience.

Regarding claim 19, Fuccello in view of Coulter in view of Koga teaches all elements of claim 13.
Fuccello in view of Coulter in view of Koga further teaches wherein the selected one of the plurality of video data files is provided by a video content source, e.g. movies database (Fuccello-Fig. 12, el. 176; Para. 77); a service provider (Coulter-Fig. 2A-2C, el. 208), wherein the service provider provides the video content to the intermediary service for forwarding to the user or the service provider may send the video content directly to the user (Coulter-Para. 33, 63, 79, 133). 
Fuccello in view of Coulter in view of Koga does not explicitly teach wherein the selected one of the plurality of video data files is provided by a video content source remote from the first venue, the method further comprising delivering the selected one of the plurality of video data files to the first venue via a wide-area network.
McKenna teaches wherein a selected one of a plurality of video data files is provided by a video content source remote from the first venue, the method further comprising delivering the selected one of the plurality of video data files to the first venue via a wide-area network, e.g. a national source, regional source or local source; content may be received via the Internet (Col. 19, lines 32-61; Col. 25, lines 32-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of .

Claims 12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuccello in view of Coulter in view of Koga and further in view of Nurminen et al. (US 2009/0063419).
Regarding claim 12, Fuccello in view of Coulter in view of Koga teaches all elements of claim 1.
Fuccello in view of Coulter in view of Koga does not explicitly teach wherein the video content source is a second UE located within the first venue.
Nurminen teaches wherein video content source is a second UE located within a first venue, e.g. mobile devices (Fig. 1; Para. 46, 48, 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include wherein the video content source is a second UE located within the first venue, using the known method of enabling video streaming from video cameras, as taught by Nurminen, in combination with the authentication system 

Regarding claim 22, Fuccello in view of Coulter in view of Koga teaches all elements of claim 13.
Fuccello in view of Coulter in view of Koga does not explicitly teach wherein the video content source is a second UE located within the first venue.
Nurminen teaches wherein video content source is a second UE located within a first venue, e.g. mobile devices (Fig. 1; Para. 46, 48, 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include wherein the video content source is a second UE located within the first venue, using the known method of enabling video streaming from video cameras, as taught by Nurminen, in combination with the authentication system of Fuccello in view of Coulter in view of Koga, for the purpose of improving the user’s overall experience by enabling users to share video content inside a venue.

Claims 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuccello in view of Coulter in view of Koga and further in view of Black et al. (US 2014/0165162).
i.e. a data terminal (Fig. 12, el. 10), having a WiFi short-range transceiver for communicating with other than a cellular network, e.g. an 802.11b wireless network or Bluetooth (Para. 91), the system comprising: 
a video content source having a plurality of video data files for delivery of a selected one of the plurality of video data files to the UE, e.g. a movies database (Fig. 12, el. 176; Para. 77); 
a plurality of wireless access points (APs) arranged throughout a venue, e.g. wireless access nodes are distributed throughout a venue (Fig. 12, el. 150-156; Para. 76); 
a first of the plurality of APs within the venue configured to receive an authentication request transmitted from the WiFi transceiver in the UE, e.g. the terminal transmits an authentication request to an access node (Para. 80); and 
a registration server, i.e. an authentication server (Fig 12, el. 168), communicatively coupled to the plurality of APs and configured to receive the authentication request and, in response to the authentication request, to determine if the UE requesting authentication is registered or unregistered, and, upon determination that the UE is registered, the registration server authenticating the UE to permit the authenticated UE to receive the video data from the video source, e.g. the authentication server validates the authentication request and the user is presented with a list of choices (Para. 80, 82, 86, 90),
e.g. registering the device using a unique MIN, EIN, or SSD (Para. 80, 82, 86, 90).
Fuccello does not clearly teach the user equipment (UE) wireless communication device having a cellular transceiver for communication with a cellular network; the plurality of wireless access points (APs) transmitting a predetermined beacon signal for detection by the WiFi transceiver; a first of the plurality of APs within the venue configured to receive an authentication request automatically transmitted from the WiFi transceiver in the UE in response to the WiFi transceiver detecting the presence of the first AP transmitting the predetermined beacon; upon determination that the UE is not registered, the registration server initiating an initial registration for the UE, the initial registration comprising user identification information; and the video content source automatically selecting the selected video data file and providing the selected video data file to the short-range transceiver in the authenticated UE in the absence of any user request for the selected video data file.
Coulter teaches a system for communication with a user equipment (UE) wireless communication device, i.e. a mobile device (Fig. 2A-2C, el. 206), having a cellular transceiver for communication with a cellular network and a WiFi short-range transceiver for communicating with other than a cellular network, e.g. the mobile phone may communicate via mobile telecommunications and a data network such as LTE and WiFi networks, respectively (Para. 62), the system comprising:
a video content source having a plurality of video data files for delivery of a selected one of the plurality of video data files to the UE, i.e. a service provider (Fig. 2A-2C, el. 208), e.g. the service provider provides the video content to the intermediary service for forwarding to the user or the service provider may send the video content directly to the user (Para. 33, 63, 79, 133);
a first AP within the venue, i.e. a Point of Request (POR) (Fig. 2A-2C, el. 210), configured to receive an authentication request automatically transmitted from the WiFi transceiver in the UE in response to the WiFi transceiver, e.g. an identifier is passively provided to the Point of Request (POR) via a wireless signal in a request; unique identifying information is included in a consumer’s identifier (Para. 28, 29, 41-43, 87); authenticating the mobile device using hardware identifiers (Para. 93);
a registration server, i.e. an intermediary service (Fig. 2A-2C, el. 204), communicatively coupled to the AP and configured to receive the authentication request and, in response to the authentication request, to determine if the UE requesting authentication is registered or unregistered, and, upon determination that the UE is registered, the registration server authenticating the UE to permit the authenticated UE to receive the video data from the video source, e.g. the intermediary service authenticates the mobile device and permits content to be sent to the mobile device (Para. 60, 73, 76, 78, 93),
e.g. registering the device’s hardware identifiers or IMEI (Para. 42, 43, 60, 73, 76, 78, 93, 139, 156-159); and
the video content source automatically selecting the selected video data file and providing the selected video data file to the short-range transceiver in the authenticated UE in the absence of any user request for the selected video data file, e.g. the service provider selects and sends the content to the mobile device in response to authentication (Para. 33, 60, 73, 76, 78, 93); an identifier is passively provided to the POR via a wireless signal; the POR may automatically initiate a request in response to detecting the consumer identifier in a particular area (Para. 28, 29, 41-43, 87).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello to include the user equipment (UE) wireless communication device having a cellular transceiver for communication with a cellular network; a first of the plurality of APs within the venue configured to receive an authentication request automatically transmitted from the WiFi transceiver in the UE; and the video content source automatically selecting the selected video data file and providing the selected video data file to the short-range transceiver in the authenticated UE in the absence of any user request for the selected video data file, using the known method of automatically sending video content to the user’s mobile device in response to automatically authenticating the mobile device without any user interaction, wherein the mobile 
Fuccello in view of Coulter does not clearly teach the plurality of wireless access points (APs) transmitting a predetermined beacon signal for detection by the WiFi transceiver; a first of the plurality of APs within the venue configured to receive an authentication request automatically transmitted from the WiFi transceiver in the UE in response to the WiFi transceiver detecting the presence of the first AP transmitting the predetermined beacon; and upon determination that the UE is not registered, the registration server initiating an initial registration for the UE, the initial registration comprising user identification information.
Koga teaches a plurality of wireless access points (APs), (Fig. 2), arranged throughout a venue and transmitting a predetermined beacon signal for detection by the WiFi transceiver, e.g. transmitting beacon signals from the access points (Para. 29, 30);
a first of the plurality of APs within the venue configured to receive an authentication request automatically transmitted from the WiFi transceiver in the UE in response to the WiFi transceiver, detecting the presence of the first AP transmitting the predetermined beacon, e.g. sending an authentication request to an access point in response to receiving a beacon from the access point; Access Point A receives the authentication request (Para. 29-31, 53-56);
i.e. a RADIUS server (Fig. 2, el. 8), communicatively coupled to the plurality of APs and configured to receive the authentication request and, in response to the authentication request, to determine if the UE requesting authentication is registered or unregistered, and, upon determination that the UE is registered, the registration server authenticating the UE to permit the authenticated UE to have access, e.g. receiving the authentication request from Access Point A and verifying the MAC address of the wireless terminal (Para. 29-31, 53-56),
the registration server initiating an initial registration for the UE, the initial registration comprising a device identification code that uniquely identifies the UE, e.g. registering the device using a MAC address (Para. 29-31, 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter to include the plurality of wireless access points (APs) transmitting a predetermined beacon signal for detection by the WiFi transceiver; a first of the plurality of APs within the venue configured to receive an authentication request automatically transmitted from the WiFi transceiver in the UE in response to the WiFi transceiver detecting the presence of the first AP transmitting the predetermined beacon, using the known method of sending an authentication request to an access point in response to receiving a beacon from the access point and forwarding the request to a server for authentication, wherein the mobile device may communicate with a cellular network and other wireless networks, as taught by Koga, in combination with the wireless video distribution system of Fuccello in 
Black teaches a WiFi transceiver, i.e. a user device with a WiFi network interface (Fig. 1, el. 106; Para. 17, 60), being configured to detect the presence of a first access point (AP) and, in response to the detection of the first AP, the WiFi transceiver being configured to automatically transmit an authentication request without any user activation of the authentication request, e.g. automatically sending the user device’s MAC address to a switch, wherein the switch may be a wireless access point (Para. 20, 25, 39);
the first AP configured to receive the authentication request automatically generated and transmitted from the WiFi transceiver in the UE, e.g. receiving the MAC address at the switch (Para. 20, 25, 39);
a registration server, i.e. a RADIUS server/an SNAC registration server (Fig. 1, el. 112, 122; Para. 31), communicatively coupled to the AP and configured to receive the authentication request and, in response to the authentication request, to determine if the UE requesting authentication is registered or unregistered, and, upon determination that the UE is registered, the registration server authenticating the UE to permit the authenticated UE to receive network access, e.g. forwarding the MAC address to the RADIUS server, determining that the user device is authorized, and permitting network access (Para. 20, 21, 26, 41, 42), and,
e.g. determining that the user device is not authorized, forwarding user information and user device information to the registration server, and registering the user device’s MAC address (Para. 42, 43, 45, 46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fuccello in view of Coulter in view of Koga to include upon determination that the UE is not registered, the registration server initiating an initial registration for the UE, the initial registration comprising user identification information, using the known method of automatically sending the user device’s MAC address to a switch, wherein the switch may be a wireless access point, receiving the MAC address at the switch, forwarding the MAC address to the RADIUS server, determining that the user device is not authorized, forwarding user information and user device information to the registration server, and registering the user device’s MAC address, as taught by Black, in combination with the wireless video distribution system of Fuccello in view of Coulter in view of Koga, for the purpose of reducing system complexity for network administrators and reducing the amount of work needed to be performed by network administrators (Black-Para. 3, 12-16).

Regarding claim 26, the claim is analyzed with respect to claims 1 and 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dacosta (US 2044/0190718 A1)—Dacosta discloses a system that includes a plurality of access points that transmits a beacon and transmitting an authentication request in response to receiving the beacon (Fig. 3; Para. 45, 46).

Scherzer et al. (US 2011/0013569 A1)—Scherzer discloses a system that includes a plurality of wireless access points at a plurality of establishments (Figs. 1, 6; Para. 60-63).

Black et al. (US 2010/0080189 A1)—Black discloses a system that includes a plurality of access points at a plurality of venues (Fig. 1; Para. 25, 26).

Arseneau et al. (US 2007/0240190)—Arseneau discloses a system that includes a plurality of access points at a plurality of venues (Fig. 1; Para. 71).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





25 June 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498